



Rider Clauses 32 to 44
to be deemed incorporated to the 
Bareboat Charter Party
Dated 21st February 2019 
(the "Charter")
Between

Bulk Spirit Ltd., as Charterers 
and


Goldex Fortune Ltd., as Owners 
in respect of the vessel


MV BULK SPIRIT
 
32.    Delivery
(a) The Charterers shall take delivery of the Vessel under this Charter
simultaneously with delivery by the Charterers as sellers to the Owners as
buyers under the MOA, and the Owners shall deliver the Vessel to the Charterers
under this Charter in the same moment as the Owners take delivery of the Vessel
under the MOA.


In the event that the Vessel is not delivered under the MOA or the MOA is
cancelled, terminated or rescinded for any reason, this Charter shall
automatically terminate without any liability between the parties hereunder.


(b) For the avoidance of doubt, it is acknowledged that the Charterer, at the
time of delivery of the Vessel under this Clause 32, owns any bunkers, unused
lubricating and hydraulic oils and greases in storage tanks and unopened drums
and unused stores and provisions (hereinafter referred to as the "Bunkers")
remaining on board the Vessel on the delivery date and as a result the Owner and
the Charterer will not settle the Bunkers at the time of delivery of the Vessel
under this Charter.


33.
Conditions for delivery

Prior to delivery of the Vessel under this Charter, the parties shall exchange
the following documents:


(i)
One (1) original Certificate of Good Standing or Secretarial Certificate,
stating all Directors;



(ii)
certified copies of the corporate resolutions of the Owners and the Charterers
approving the contents of and the entering into of the Charter and MOA;



(iii)
original, notarised and apostilled Power of Attorney granted by the Owners and
the Charterers with respect to the representative(s) at closing and the persons
signing this Charter and the MOA;



(iv)
Such other documents as each of the Owner and Charterer may reasonably require.





34.    Vessel’s condition on delivery
The Vessel shall be delivered under this Charter in the same condition and with
the same equipment, inventory and spare parts as she is delivered to the Owners
under the MOA. The Charterers know the Vessel’s condition at the time of
delivery, and expressly agree that the Vessel's condition as delivered under the
MOA is acceptable and in accordance with the provisions of this Charter. The
Vessel shall be delivered to the Charterers under the Charter strictly "as
is/where is", and the Charterers, throughout the Charter period, shall have no
claim against the Owners under this Charter or otherwise as a result of the
Vessel’s physical condition.
    
35.    Owners’ Assignment, Performance Guarantee and Quiet Enjoyment Letter
The Owners shall have the right to assign to any and all mortgagees of the
Vessel who are banks financing the Vessel any and all of the rights, benefits
and interest of the Owners in and to this Charter, including but not limited to
assignments of earnings and assignment of this Charter.


The Charterers is entitled to require a quiet enjoyment letter from the
financiers of the Owners, in customary form for these transactions, and the
Owners shall also agree to issue a quiet enjoyment letter to the Charterers.


Provided no event of default has occurred and is continuing under this Charter,
the Owner undertakes that it will not interfere with the quiet use, operation,
possession or enjoyment of the Vessel.


The performance of the Chartereres hereunder shall be guaranteed by Pangaea
Logistics Solutions Ltd., whereas the performance of the Owners shall be
guaranteed by Seven Oceans Co., Ltd. The guarantees shall be in the format
attached hereto as appendix B.


36.    Transfer of the Vessel
(a)
Any change of ownership of the Vessel or of the ownership of the Owners during
the Charter Period shall require the Charterers' prior written approval which
Charterers shall be at full discretion whether to grant of decline.



(b)
Each of the Owners and Charterers shall during the Charter Period be entitled to
assign their position under the Charter to another third party entity. Such
right shall be subject to (i) the prior written consent of each of the Parties
respectively, such consent not be unreasonable withheld, and (ii) that the
guarantees granted by Pangaea Logistics Solutions Ltd. and Seven Oceans Co.,
Ltd. shall continue to remain in full force and effect irrespective of the said
assignment(s) under the Charter. Each Party shall bear their own costs related
to such assignment.



If, as a result of a change in law relating specifically to the circumstances of
the Charterers and/or the Owners after the date of this Charter there would be
material adverse economic consequences to the Charterers of them continuing to
perform their obligations under the Charter the Charterers shall have the
option, to novate this Charter to an Affiliate provided always that,
notwithstanding such novation, this Charter would continue on identical terms
(save for logical, consequential or mutually agreed amendments) and the Charter
Guarantor shall remain jointly and severally liable with such Affiliate to the
Owners for performance of all obligations by such Affiliate pursuant to this
Charter after such novation.
    
The Charterers agree and undertake to enter into (and procure that such
Affiliate and the Charter Guarantor enter into) or deliver to the Owners any
such documents as the Owners (at its sole discretion) shall require in
connection with such novation, including but not limited to such additional
Security Documents and legal opinions as the Owners may require. Any documented
costs or expenses whatsoever (including but not limited to legal costs) arising
in relation to such novation and any conditions imposed by the Owners in giving
their consent shall be borne by the Charterers.


37.    Charterers’ Purchase Option
Charterers’ option to purchase the Vessel at any time during the Charter,
starting from end of 2nd year, or in case of a default hereunder by the Owners
or Charterers, at any time during the Charter at following prices or pro rata of
the current year:
    
The Purchase Option Price to be paid to the Owners upon delivery of the Vessel:
The Purchase Option Price = A – [ (A-B) / 365 x C]


Example purchase options after 5 years and 1 month (31 days):
    
USD 7,770,000 – [(7,700,000-6,450,000)/365 x 31) = USD 7,593,836
    
Where:
A: the amount indicted below for the end of the year immediately prior to the
applicable delivery date;
B: the amount indicted below for the end of the year of such delivery date; and
C: the actual number of days from the beginning of the year to which the
delivery date belongs:


(i)
at a price of USD 13,000,000.00 at the date of this Charter;

(ii)
at a price of USD 12,615,000.00 at the end of year 1 of this Charter;

(iii)
at a price of USD 11,400,000.00 at the end of year 2 of this Charter;

(iv)
at a price of USD 10,185,000.00 at the end of year 3 of this Charter;

(v)
at a price of USD 8,900,000.00 at the end of year 4 of this Charter;

(vi)
at a price of USD 7,700,000.00 at the end of year 5 of this Charter;

(vii)
at a price of USD 6,450,000.00 at the end of year 6 of this Charter;

(viii)
at a price of USD 5,250,000.00 at the end of year 7 of this Charter;



In the Event a Default by Owners occurs, and is continuing according to the
terms and conditions of this Charter, then the Charterers may exercise its
Purchase Option earlier than 24 months after commence of the Charter.


The Charterers must give a minimum of 90 (ninety) days’ notice of their
intention to buy the Vessel. The purchase price to be paid to the Owners upon
delivery of the Vessel as per Clause 3 of the Memorandum of Agreement attached
hereto as Appendix A. The Vessel shall be delivered as soon as possible after
expiry of the 90 (ninety) days notice and Owners undertake to render the
necessary assistance in order to achieve this. Once the purchase option has been
exercised by Charterers, they may not withdraw same.


The Charterers shall accept the Vessel on an "AS IS, WHERE IS" basis and the
Owners shall, take such steps to obtain and furnish such documents and take such
other actions as the Charterers may reasonably request in order to facilitate
the sale and re-registration of the Vessel under such flag as the Charterers may
designate.


With respect to such sale, the Owners warrant that the Vessel at such sale shall
be free of any encumbrances whatsoever and that the Owners have not committed
any act or omission which would impair title to the Vessel and Owners hereby
agree to indemnify and hold harmless Charterers in respect of any and all
damages, costs, losses, liabilities and expenses whatsoever resulting from any
breach of such warranty.


The terms and conditions of the form of the Memorandum of Agreement attached
hereto as Appendix A shall govern the purchase of the Vessel as set out in this
Clause 37.


Upon completion of such purchase of the Vessel as set out in this Clause 37, the
Charter and all further rights and obligations of the parties hereunder (except
for indemnities and other obligations that by their nature should survive the
termination of this Charter) shall terminate.


38.
Charterer`s Purchase Obligation

In the event the Charterers have not exercised any of their Purchase Options
pursuant to the terms of Clause 37, then the Charterers shall be obligated to
purchase the Vessel at the end of the eight (8th) year of this Charter at the
price of USD 3,875,000.00.  Such Purchase shall be based on the terms and
conditions of the Memorandum of Agreement attached hereto as Appendix A.


39.
Insurance

(a)　 For the purposes of this Charter, the term "Total Loss" shall mean any
actual or constructive or compromised or agreed or arranged total loss of the
Vessel including any such total loss as may arise during a requisition for hire.


(b) The Charterers undertake with the Owners that throughout the Charter
Period:-


(i) without prejudice to their obligations under Clause 13 hereof, they will
keep the Vessel insured on the basis of the Institute Time Clauses (Hull) (or on
such other terms as shall be reasonably acceptable to the Owners and their
Mortgagee) with such insurers (including P&I and war risks associations) as
shall be reasonably acceptable to the Owners with deductibles reasonably
acceptable to the Owners and that any P&I association which is a member of the
International Group of P&I Clubs and H&M underwriters with security rating A.
The Charterers to provide such rating sheet annually to the owners. Charterers’
current H&M underwriters shall be deemed to be pre-approved (it being agreed and
understood by the Charterers that there shall be no element of self-insurance or
insurance through captive insurance companies without the prior written consent
of the Owners);


(ii) the policies in respect of the insurances against fire and usual marine
risks and the policies or entries in respect of the insurances against war risks
shall, in each case, be endorsed to the effect that payment of a claim for a
Total Loss will be made to the Owners (or the Mortgagees as assignees thereof)
(who shall upon the receipt thereof apply the same in the manner described in
Clause 39 (e) hereof);


(iii) the Charterers shall procure that duplicates of all cover notes, policies
and certificates of entry shall be furnished to the Owners for their custody,
upon request;


(iv) the Charterers shall procure that the insurers and the war risk and
protection and indemnity associations with which the Vessel is entered shall:
          
(A) furnish the Owners and Mortgagee with a letter or letter of undertaking in
such form as may from time to time be reasonably required by the Owners, and
  
(B) supply to the Owners such information in relation to the insurances
effected, or to be effected, with them as the Owners may from time to time
reasonably require; and


(v) the Charterers shall procure that the policies, entries or other instruments
evidencing the insurances are endorsed to the effect that the insurers shall
give to the Owners not less than ten (10) days prior written notification of any
amendment, suspension, cancellation or termination of the insurances, unless
subject to any automatic termination/cancellation of cover provisions in the
relevant insurances, in which event, if such insurances are automatically
terminated/cancelled, Owners shall be advised promptly and Charterers shall
immediately procure re-instatement or replacement insurances of those
terminated/cancelled insurances.


(c)    Notwithstanding anything to the contrary contained in Clauses 13 and 39
(b) hereof, the Vessel shall be kept insured during the Charter Period in
respect of marine and war risks on hull and machinery basis for not less than
the total insured value (H&M value, Hull Interest and freight interest)
specified in column (b) in the table set out below in respect of the one-yearly
period during the Charter Period specified in column (a) (on the assumption that
the first such period commenced on the delivery date) against such amount
(hereinafter referred to as the "Minimum Insured Value");
          
(a)
(b)
Year
Minimum Insured Value
1
USD 14,300,000
2
USD 13,000,000
3
USD 11,700,000
4
USD 10,400,000
5
USD 9,100,000
6
USD 7,800,000
7
USD 6,500,000
8
USD 5,250,000



or the market value of the Vessel as between a willing seller and a willing
buyer in charter-free condition (the "Market Value"), whichever is the higher.
The following shall apply with respect to the Market Value: If Owners consider
the Market Value to be higher than the Minimum Insured Value set out in table
(b) above, but Charterers have not increased the insurance value compared to the
Minimum Insured Value, Owners may, unless the parties agree on the Market Value,
request Charterers to obtain a valuation of the Vessel's Market Value from
Clarksons Shipbrokers or another reputable shipbroker agreed upon by Owners and
Charterers. If the Market Value as determined by the appointed shipbrokers is
lower or equal to the Minimum Insured Value at the material time, the costs of
valuation to be borne by the Owners. If the Market Value as determined by the
appointed shipbrokers is higher than the Minimum Insured Value at the material
time, the costs of valuation to be borne by the Charterers, who shall also
arrange for the necessary amendment of relevant insurances. Owners may request a
valuation no more than once per 12 month period.


(d) If the Vessel becomes a Total Loss or becomes subject to Compulsory
Acquisition, the chartering of the Vessel to the Charterers hereunder shall
cease and the Charterers shall:-
 
(i) immediately pay to the Owners all hire, and any other amounts, which have
fallen due for payment under this Charter and have not been paid as at up to the
date on which the Total Loss or Compulsory Acquisition occurred as described
below (the "Date of Loss") together with interest thereon as set out in Clause
11 (f) and shall cease to be under any liability to pay any hire, but not any
other amounts, thereafter becoming due and payable under this Charter. All hire
and any other amounts prepaid by the Charterers relating to the period after the
Date of Loss shall be forthwith refunded by the Owners and any hire paid in
advance to be adjusted/reimbursed:


　　 (ii) For the purpose of ascertaining the Date of Loss:-
    
(A) an actual total loss of the Vessel shall be deemed to have occurred at noon
(London time) on the actual date the Vessel was lost but in the event of the
date of the loss being unknown the actual total loss shall be deemed to have
occurred at noon (London time) on the date on which it is acknowledged by the
insurers to have occurred;


(B) a constructive, compromised, agreed, or arranged total loss of the Vessel
shall be deemed to have occurred at noon (London time) on the date that notice
claiming such a total loss of the Vessel is given to the insurers, or, if the
insurers do not admit such a claim, at the date and time at which a total loss
is subsequently admitted by the insurers or the date and time adjudged by a
competent court of law or arbitration tribunal to have occurred. Either the
Owners or, with the prior written consent of the Owners (such consent not to be
unreasonably withheld), the Charterers shall be entitled to give notice claiming
a constructive total lose but prior to the giving of such notice there shall be
consultation between the Charterers and the Owners and the party proposing to
give such notice shall be supplied with all such information as such party may
request; and
   
(C) Compulsory Acquisition shall be deemed to have occurred at the time of
occurrence of the relevant circumstances described in Clause 25 (b) hereof.


(e) All moneys payable under the insurance effected by the Charterers pursuant
to Clauses 13 and 39, or other compensation, in respect of a Total Loss or
pursuant to Compulsory Acquisition of the Vessel shall be received in full by
the Owners (or the Mortgagees as assignees thereof) and applied by the Owners
(or, as the case may be, the Mortgagees):
    
FIRSTLY, in payment of all the Owners’ or the Charterers’ costs incidental to
the collection thereof,


SECONDLY, in or towards payment to the Owners (to the extent that the Owners
have not already received the same in full) of a sum equal to the Purchase
Option Price as per the table in clause 37 immediately above, for the year in
which the Date of Loss occurs and which shall be calculated pro rata per diem,


THIRDLY, the Owners, towards the payment of outstanding amount, if any, of that
certain Loan Agreement entered into by and between The Yamaguchi Bank, Ltd. and
the Owners, and


FORTHLY, in payment of any surplus to the Charterers by way of compensation for
early termination.


(f) In respect of partial losses, any payment by Underwriters not exceeding USD
500,000 shall be paid directly to the Charterers who shall apply the same to
effect the repairs in respect of which payment is made. Any moneys in excess of
USD 500,000 payable under such insurance other than Total Loss shall be paid to
the Charterers subject to the prior written consent of the Owners or the Owners’
bank but such consent shall not be unreasonably withheld. In the absence of such
prior written consent the money shall be paid to the Owners or the Owners’ bank.


(g) The provisions of Clauses 13 and 39 hereof shall not apply in any way to the
proceeds of any additional insurance cover effected by the Owners and / or the
Charterers for their own account and benefit.


40.
Inconsistency



In case of any inconsistency between (i) the standard terms of this Charter and
(ii) the amendments and Rider Clauses 32 – 44, the latter shall prevail.


41.        Charterers' Down Payment
In  consideration  of  achieving reduced monthly charter hire payments for the 
duration  of  the Charter Period (eight (8) years), the Charterers shall, at the
time of delivery of  the  Vessel,  pay to the Owners as prepayment  of  hire 
the  sum  of  USD  2,000,000  (the "Charterers' Down Payment").
 
The Charterers' Down Payment shall be set off against the Purchase Price of the
Vessel under the MOA and payment is subject to the delivery of the Vessel to the
Owners as "buyers" from the Charterers as "sellers" under the MOA and also
delivery of the vessel by the Owners to the Charterers under the Charter.
 
The Charterers' Down Payment shall be non-refundable except when there is an
event of default by Owners  leading  to  Charterers being permanently deprived
of the usage of the Vessel (irrespective of whether the Charter is formally
terminated or not), in which case the Owners shall refund to the Charterers the
amount of USD 20,833.33 per calendar month for each month, counting from the
date of Charterers being deprived of the Vessel’s use of the Vessel up to what
would have been, but for the deprivation, the end of the 8th year of the
charter. Such refund shall be without prejudice to any right or claim the
Charterers may have against the Owners as a result of such deprivation of use
and/or default or termination.
The Charterers’ Down Payment is subordinated to the first priority mortgage.


42.        Loan Outstanding for Interest Portion
In the charter hire structure set out in Box 22, the Interest Portion shall be
calculated by Owner’s Loan Outstanding in the table set out below for,


First Five (5) years: times (1.7% + 3.4%) times Number of days during next hire
divided by 360days,


Thereafter: times (1.7% + 3-month USD LIBOR) times Number of days during next
hire divided by 360days.


The 3-month USD LIBOR to be used is the one published by ICE LIBOR five (5)
banking days prior to the hire payment due date.
Should the 3-month USD LIBOR published by ICE LIBOR turn negative, then zero (0)
to be applied in calculation of hire payment.


1st Year
1st Month
13 000 000
 
2nd Year
13th Month
11 818 182
1st Year
2nd Month
12 901 515
 
2nd Year
14th Month
11 719 697
1st Year
3rd Month
12 803 030
 
2nd Year
15th Month
11 621 212
1st Year
4th Month
12 704 545
 
2nd Year
16th Month
11 522 727
1st Year
5th Month
12 606 061
 
2nd Year
17th Month
11 424 242
1st Year
6th Month
12 507 576
 
2nd Year
18th Month
11 325 758
1st Year
7th Month
12 409 091
 
2nd Year
19th Month
11 227 273
1st Year
8th Month
12 310 606
 
2nd Year
20th Month
11 128 788
1st Year
9th Month
12 212 121
 
2nd Year
21st Month
11 030 303
1st Year
10th Month
12 113 636
 
2nd Year
22nd Month
10 931 818
1st Year
11th Month
12 015 152
 
2nd Year
23rd Month
10 833 333
1st Year
12th Month
11 916 667
 
2nd Year
24th Month
10 734 848
3rd Year
25th Month
10 636 364
 
4th Year
37th Month
9 454 545
3rd Year
26th Month
10 537 879
 
4th Year
38th Month
9 356 061
3rd Year
27th Month
10 439 394
 
4th Year
39th Month
9 257 576
3rd Year
28th Month
10 340 909
 
4th Year
40th Month
9 159 091
3rd Year
29th Month
10 242 424
 
4th Year
41st Month
9 060 606
3rd Year
30th Month
10 143 939
 
4th Year
42nd Month
8 962 121
3rd Year
31st Month
10 045 455
 
4th Year
43rd Month
8 863 636
3rd Year
32nd Month
9 946 970
 
4th Year
44th Month
8 765 152
3rd Year
33rd Month
9 848 485
 
4th Year
45th Month
8 666 667
3rd Year
34th Month
9 750 000
 
4th Year
46th Month
8 568 182
3rd Year
35th Month
9 651 515
 
4th Year
47th Month
8 469 697
3rd Year
36th Month
9 553 030
 
4th Year
48th Month
8 371 212
5th Year
49th Month
8 272 727
 
6th Year
61st Month
7 090 909
5th Year
50th Month
8 174 242
 
6th Year
62nd Month
6 992 424
5th Year
51st Month
8 075 758
 
6th Year
63rd Month
6 893 939
5th Year
52nd Month
7 977 273
 
6th Year
64th Month
6 795 455
5th Year
53rd Month
7 878 788
 
6th Year
65th Month
6 696 970
5th Year
54th Month
7 780 303
 
6th Year
66th Month
6 598 485
5th Year
55th Month
7 681 818
 
6th Year
67th Month
6 500 000
5th Year
56th Month
7 583 333
 
6th Year
68th Month
6 401 515
5th Year
57th Month
7 484 848
 
6th Year
69th Month
6 303 030
5th Year
58th Month
7 386 364
 
6th Year
70th Month
6 204 545
5th Year
59th Month
7 287 879
 
6th Year
71st Month
6 106 061
5th Year
60th Month
7 189 394
 
6th Year
72nd Month
6 007 576
7th Year
73rd Month
5 909 091
 
8th Year
85th Month
4 727 273
7th Year
74th Month
5 810 606
 
8th Year
86th Month
4 628 788
7th Year
75th Month
5 712 121
 
8th Year
87th Month
4 530 303
7th Year
76th Month
5 613 636
 
8th Year
88th Month
4 431 818
7th Year
77th Month
5 515 152
 
8th Year
89th Month
4 333 333
7th Year
78th Month
5 416 667
 
8th Year
90th Month
4 234 848
7th Year
79th Month
5 318 182
 
8th Year
91st Month
4 136 364
7th Year
80th Month
5 219 697
 
8th Year
92nd Month
4 037 879
7th Year
81st Month
5 121 212
 
8th Year
93rd Month
3 939 394
7th Year
82nd Month
5 022 727
 
8th Year
94th Month
3 840 909
7th Year
83rd Month
4 924 242
 
8th Year
95th Month
3 742 424
7th Year
84th Month
4 825 758
 
8th Year
96th Month
3 643 939
 
 
 
 
 
 
3 545 455





43.         Charterers’ disclosure
Upon Owners and/or Financiers request, Performance Guarantor to provide audit
report every year until charter expire.


44.         Confidentiality
The parties shall keep the negotiations and contents of this Charter and any
information they may have received at any time in relation to the business,
strategies or financial affairs of the other party in the strictest confidence
(collectively, ”Confidential Information”). The parties may nevertheless
disclose such Confidential Information (i) when required by law, regulatory
rules and regulations, governmental authorities, accounting principles (U.S.
GAAP) or relevant stock exchange rules, or (ii) to professional advisers
(including, without limitation, legal, accounting and tax advisers) of the
parties. This Clause 44 shall survive the termination or expiry of this Charter.


IN WITNESS HEREOF the Owners and the Charterers have signed and executed TWO
COPIES of this Agreement the day and year first written.


















/s/ Tetsuro Hiruta                        /s/ Gianni DelSignore


GOLDEX FORTUNE LTD.                              BULK SPIRIT LTD.
For the Owners:                                     For the Charterers:
Tetsuro Hiruta                            Gianni DelSignore
President                            Director














List of Appendices:


Appendix A:    Memorandum of Agreement for Repurchase
Appendix B:    Form of performance guarantees





